Citation Nr: 1448500	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-42 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service connected disease or injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and F.A.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing in April 2012.  A transcript of this hearing is of record and has been reviewed.  

This matter was previously remanded in May 2013 and January 2014 for evidentiary development.  In April 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The matter has been properly returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously remanded in April 2014 to afford the Veteran a new VA medical examination and to obtain a VA medical opinion.  In the remand, the examiner was instructed to identify each disability of the back or spine the Veteran suffers from and opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service muscle strain injuries led to the incurrence of any of the diagnosed back disorders.  The examiner was also asked to determine whether it is at least as likely as not that any back disorder found is caused by or is aggravated (permanently made worse by) the service connected left foot and knee disabilities.

In a May 2014 examination report, the VA examiner diagnosed the Veteran with chronic thoracolumbar strain and degenerative disc disease of the lumbar spine with radiculopathy.  The examiner opined that the Veteran's thoracolumbar strain was at least as likely as not related to the Veteran's service, but found that the Veteran's degenerative disc disease of the lumbar spine was not.  The examiner further opined that the Veteran's degenerative disc disease of the lumbar spine was not permanently aggravated by the Veteran's thoracolumbar sprain.  Unfortunately, the examiner failed to address whether the Veteran's degenerative disc disease was caused or aggravated by his service connected foot and knee disabilities, as requested.  

The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, while the Board regrets the additional delay in adjudicating the Veteran's claim, this case must again be remanded.  On remand, the May 2014 VA examiner is asked to complete an addendum medical opinion addressing whether it is at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine was caused or aggravated by his service connected foot and knee disabilities.  If the May 2014 VA examiner is no longer available, the Veteran's claims file should be referred to another VA physician for the requested opinion.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to the May 2014 VA examiner for an addendum medical opinion.  The examiner is asked to address whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine with radiculopathy was caused or aggravated (permanently worsened) by his service connected foot and knee disabilities.  

If the May 2014 VA examiner is no longer available, the claims file should be referred to another VA physician for the requested opinion.  

A complete rationale for the requested opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claims file (or equivalent) and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

